Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims, filed on 9/20/2019, have been examined.  Claims 1-12 have been cancelled.  Claim 19 and 22 have been amended. Claims 27 and 28 have been added. Claims 13-28 are pending.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. PCT/CN2018/079951, filed on Mar. 22, 2018, which claims priority to Chinese Patent Application No. 201710179455.8, filed on Mar. 23, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 9/20/2019 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
transmitting unit, processing unit and receiving unit in claims 17 and 25. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The specification of the instant application recites: “in the following description, the word "apparatus" may be replaced by "circuit", "device", "unit" and so on” (para. 98)
Hence, the transmitting unit is interpreted as transmitting device, receiving unit is interpreted as receiving device, and processing unit is interpreted as processing device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 20 and 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites “the supplemental port indication information” in line 3. There is insufficient antecedent basis for this limitation in the claim.   Claim 21 has a similar problem.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 17, 24, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese et al. (USPub: 2015/0003388, hereinafter referred to as Mazzarese) in view of Wang et al. (USPub: 2015/0304878, hereinafter referred to as Wang). 

Regarding claim 13, Mazzarese discloses 
a channel measurement method performed by a user terminal, including:
receiving port indication information which indicates measurement ports for resource elements in a common reference signal resource region, wherein one resource element in the common reference signal resource region is allocated with measurement ports respectively (para. 64, lines 12-14 and para. 50, lines 1-7 and para. 56, lines 3-5, wherein the terminal receives reference signal ports for the reference signal).
Although Mazzarese discloses everything as applied above, Mazzarese does not explicitly disclose the information is according to one or more channel  However, this concept is well known in the art as disclosed by Wang. In the same field of endeavor, Wang discloses 
the information is according to one or more channel measurement types (para. 21 and 22, wherein the carrier frequency is the resource element). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Mazzarese’s invention. One of ordinary skill in the art would have been motivated “to support UE to reconstruct reference signals consistent with actually transmitted reference signals” (para. 18, lines 4-5).
Mazzarese and Wang disclose everything as applied above. Mazzarese and Wang further disclose
obtaining reference information transmitted by the resource elements in the common reference signal resource region, according to the port indication information (Mazzarese’s para. 64, lines 7-12, wherein the terminal receives the reference transmitted by the base station); 
processing the reference information according to channel measurement types corresponding to the measurement ports indicated by the port indication information (Mazzarese’s para. 64, lines 4-7, wherein the reference signal is processed by a processor in the terminal).

Regarding claim 14, Mazzarese and Wang disclose everything as applied above. Mazzarese and Wang further disclose wherein the processing the reference information according to channel measurement types corresponding to the measurement ports indicated by the port indication information includes:
when the port indication information indicates that one resource element is allocated with measurement ports corresponding to a plurality of channel measurement types, the reference information is respectively processed according to respective channel measurement types corresponding to the measurement ports (Mazzarese’s para. 47, lines 10-15, and Wang’s para. 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Mazzarese’s invention. One of ordinary skill in the art would have been motivated “to support UE to reconstruct reference signals consistent with actually transmitted reference signals” (para. 18, lines 4-5).

Regarding claim 15, Mazzarese and Wang disclose everything as applied above. Mazzarese and Wang further disclose
receiving resource region indication information which indicates the common reference signal resource region, and 
obtaining reference information transmitted by the resource elements in the common reference signal resource region, according to the resource region indication information (Mazzarese’s para. 47, lines 15-19, wherein the resource is supported by the terminal).


Regarding claim 17, Mazzarese discloses 
a radio base station including:
a transmitting unit configured to transmit port indication information which indicates measurement ports for resource elements in a common reference signal resource region, wherein one resource element in the common reference signal resource region is allocated with measurement ports (para. 64, lines 12-14 and para. 50, lines 1-7 and para. 56, lines 3-5, wherein the base station transmits the reference signal ports information to the terminal),
Although Mazzarese discloses everything as applied above, Mazzarese does not explicitly disclose the information is corresponding to one or more channel measurement types. However, this concept is well known in the art as disclosed by Wang. In the same field of endeavor, Wang discloses 
the information is corresponding to one or more channel measurement types (para. 21 and 22, wherein the carrier frequency is the resource element). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Mazzarese’s invention. One of ordinary skill in the art would have been 
Mazzarese and Wang disclose everything as applied above. Mazzarese and Wang further disclose 
a processing unit configured to indicate the transmitting unit to transmit reference information to a user terminal by using the resource elements in the common reference signal resource region (Mazzarese’s para. 64, lines 4-7, wherein the reference signal is processed by the processor in the base station).

Regarding claim 24, Mazzarese and Wang disclose everything as applied above. Mazzarese and Wang further disclose
the transmitting unit is further configured to transmit resource region indication information which indicates the common reference signal resource region (para. 47, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Mazzarese’s invention. One of ordinary skill in the art would have been motivated “to support UE to reconstruct reference signals consistent with actually transmitted reference signals” (para. 18, lines 4-5).

Regarding claims 25-27, they are substantially the same as claims 13-15, except claims 25-27 are in user terminal claim format. Mazzarese discloses the device has a receiving module and a determining module (i.e. a processing unit). Because . 
	
Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Wang as applied to claim 13 above, and further in view of Blankenship et al. (USPub: 2016/0302175, hereinafter referred to as Blankenship).

Regarding claim16, Mazzarese and Wang disclose everything as applied above. Although Mazzarese discloses everything as applied above, Mazzarese and Wang do not explicitly disclose receiving port adjustment information. However, this concept is well known in the art as disclosed by Blankenship. In the same field of endeavor, Blankenship discloses 
receiving port adjustment information;
processing the reference information according to changed measurement types corresponding to the measurement ports indicated by the port adjustment information (para. 107, lines 1-2, and lines 5-8, where the PDSCH carried port modification information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Blankenship’s method into Mazzarese and Wang’s invention. One of ordinary skill in the art would have been motivated “to resolving colliding signals during reception of a downlink transmission” (para. 2).

Regarding claim 28, it is substantially the same as claim 16, except claim 28 is in user terminal claim format. Because the same reasoning applies, claim 28 is rejected under the same reasoning as claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Wang as applied to claim 17 above, and further in view of Liu et al. (USPub: 2019/0261336, hereinafter referred to as Liu).

Regarding claim 18, Mazzarese and Wang disclose everything as applied above. Mazzarese and Wang further disclose
the transmitting unit transmits initial port indication information to the user terminal, wherein the initial port indication information indicates a first measurement port which is initially allocated to the resource elements and corresponds to specific channel measurement types, or a second measurement port which is initially allocated to the resource elements and corresponds to pending channel measurement types (Mazzarese’s para. 47, lines 10-15, and Wang’s para. 21-22).
Although Mazzarese and Wang disclose everything as applied above, Mazzarese and Wang do not explicitly disclose the transmitting unit also transmits supplemental port indication information to the user terminal. However, this concept is well known in the art as disclosed by Liu. In the same field of endeavor, Liu discloses 
the transmitting unit also transmits supplemental port indication information to the user terminal, wherein the supplemental port indication information indicates a measurement type that is supplementally allocated to the second measurement port (para. 127, lines 12-27, wherein the additional port information is the supplement port information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liu’s method into Mazzarese and Wang’s invention. One of ordinary skill in the art would have been motivated “so that resources used for different types of references signals can be allocated flexibly, thereby improving resource utilization” (para. 5, lines 3-4).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Wang as applied to claim 17 above, and further in view of Noh et al. (USPub: 2018/0359014, hereinafter referred to as Noh).

Regarding claim 19, Mazzarese and Wang disclose everything as applied above. Although Mazzarese and Wang further disclose 
the channel measurement types include channel measurement based on CSI-RSs (Wang’s para. 22 and para. 3, lines 11-12), Mazzarese and Wang do not explicitly disclose non-zero power CSI-RSs and zero power CSI-RSs. However, this concept is well known in the art as disclosed by Noh. In the same field of endeavor, Noh discloses the information including 
non-zero power channel state information reference signals (CSI-RSs), channel measurement based on zero power CSI-RSs, and/or channel measurement based on demodulation reference signals (DMRSs) (para. 81, lines 5-7 and para. 60, lines 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Noh’s method into Mazzarese and Wang’s invention. One of ordinary skill in the art would have been motivated “to develop an improved 5G communication system or a pre-5G communication system” (para. 3, lines 3-5).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Wang and Noh as applied to claim 19 above, and further in view of Liu et al. (USPub: 2019/0261336, hereinafter referred to as Liu).

Regarding claim 20, Mazzarese, Wang and Noh disclose everything as applied above. Although Mazzarese, Wang and Noh further disclose 
the user terminal is indicated to carry out channel measurement based on CSI-RSs (Wang’s para. 22 and para. 3, lines 11-12), Mazzarese, Wang and Noh do not explicitly disclose the information based on the supplemental port indication information. However, this concept is well known in the art as disclosed by Liu. In the same field of endeavor, Liu discloses the information 
based on the supplemental port indication information (para. 127, lines 12-27, wherein the additional port information is the supplement port information).

Hence, Mazzarese, Wang, Noh and Liu discloses 
when the user terminal is indicated to carry out channel measurement based on CSI-RSs, the supplemental port indication information indicates that the measurement type that is supplementally allocated to the second measurement port is the channel measurement based on non-zero power CSI-RSs or the channel measurement based on zero power CSI-RSs (Liu’s para 127, lines 12-27 and Noh’s para. 81, lines 5-7).

Regarding claim 21, Mazzarese, Wang and Noh disclose everything as applied above. Mazzarese, Wang and Noh do not explicitly disclose the information based on the supplemental port indication information. However, this concept is well known in the art as disclosed by Liu. In the same field of endeavor, Liu discloses the information 
based on the supplemental port indication information (para. 127, lines 12-27, wherein the additional port information is the supplement port information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liu’s method into Mazzarese, Wang and Noh’s invention. One of ordinary skill in the art would have 
Hence, Mazzarese, Wang, Noh and Liu discloses 
when downlink shared channel transmission is carried out to the user terminal, the supplemental port indication information indicates that the second measurement port is supplementally allocated to the channel measurement based on DMRSs (Liu’s para. 127, lines 12-27 and Noh’s para. 60, lines 1-2); 
when the downlink shared channel transmission is not carried out to the user terminal, the supplemental port indication information indicates that the measurement type that is supplementally allocated to the second measurement port is the channel measurement based on non-zero power CSI-RSs or the channel measurement based on zero power CSI-RSs (Liu’s para. 127, lines 12-27 and Noh’s para. 81, lines 5-7).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarese in view of Wang as applied to claim 17 above, and further in view of Lee et al. (USPub: 2011/0134867, hereinafter referred to as Lee).

Regarding claim 22, Mazzarese and Wang disclose everything as applied above. 
Mazzarese and Wang do not explicitly disclose wherein the transmitting unit is further configured to transmit, to the user terminal, resource indication information which indicates uplink scheduling resources and/or downlink scheduling resources 
wherein the transmitting unit is further configured to transmit, to the user terminal, resource indication information which indicates uplink scheduling resources and/or downlink scheduling resources for the user terminal (para. 73, lines 2-7)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method into Mazzarese and Wang’s invention. One of ordinary skill in the art would have been motivated “for effectively transmitting a reference signal in a multiple antenna system” (para. 29, liens 1-2).

Regarding claim 23, Mazzarese, Wang and Lee disclose everything as applied above. Mazzarese, Wang and Lee further disclose
when the resource indication information is used for the uplink scheduling resources and the downlink scheduling resources for the user terminal, the uplink scheduling resources are a part of the downlink scheduling resource (Lee’s para. 73, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lee’s method into Mazzarese and Wang’s invention. One of ordinary skill in the art would have been motivated “for effectively transmitting a reference signal in a multiple antenna system” (para. 29, liens 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419